       Case 1:19-cv-00383-KG-KBM Document 32 Filed 05/11/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JOE H. LUCERO JR.,

       Plaintiff,

vs.                                                           Civ. No. 19-383 KG/KBM

HSBC BANK USA, N.A.,

       Defendant.

                                 FINAL ORDER OF DISMISSAL

       Having granted Defendant’s Rule 12(b)(6) Motion to Dismiss Plaintiff’s Complaint (Doc.

No. 1-3, 4/25/19) and Brief in Support (Doc. 4) by entering a Memorandum Opinion and Order

contemporaneously with this Final Order of Dismissal,

       IT IS ORDERED that

       1. this lawsuit is dismissed with prejudice; and

       2. this lawsuit is terminated in its entirety.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
